[Indorsement]
By virtue of this Execution, I have seized and taken into my possession the annexed list of property, which remains on hand, for want of purchasers. 19 Septr 1808 WM Scott
Marshal.
*102List of Mr Jn° Bte Jerome’s property, seized the 6th June AD 1808—



[Case 26, Paper 4]
Territory of Michigan, to wit—
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded that you cause to be levied of the goods & chattels, lands & tenements, within the territory of Michigan, of Jeanbatiste Jerome, late of the district of Erie, yoman, three hundred forty one dollars, one cent, & one fourth of a cent, which Angus Mackintosh in our Supreme Court, before our judges, at Detroit, recovered against him for his damages, which he had by means of the not performing certain promises and undertakings lately made by the Said Jeanbatiste to the Said Angus at Detroit, whereof the Said Jeanbatiste is convicted; and also one dollar and Six cents, and one fourth of a cent for this writ; and have you that money before our judges, at Detroit, on the third monday in September next, to the render to the said Angus for his damages aforesaid; and have there this writ. Witness Augustus B. Woodward, chief judge of our Said Supreme Court, at Detroit, the twenty fifth day of May one thousand eight hundred eight.
Peter Audrain clerk

[In the handwriting of William McDowell Scott]


[In the handwriting of Peter Audrain]